DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/12/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910183704 application as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 09/07/2021.  This IDS has been considered.

Claim Objections
Claim 1 is objected to because it appears line 7 should read --is a first position--.

Similarly, it appears line 13 of claim 1 should read --to a second position--.

Claim 7 is objected to.  Claims should be written in single sentence format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the transitional phrase “composing of” in line 5 is unclear because there is no general agreed upon consensus for how to treat “composing of”.  “The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’")”  See MPEP §2111.03(IV).  It is not clear from the specification if the Applicant intends to claim a closed method, a partially closed method, or an open-ended method.  Clarification is required.

Also regarding claim 1, the line 6 limitation “on rotor” is not clear since it does not specify if it is the same rotor as “a rotor” of line 1.  Examiner suggests amending to --on the rotor--.

Also regarding claim 1, the limitation “its position on the balancing machine is first position, when the angle sensor is on the first position” is unclear.  What element does “its” refer to?  The rotor? The angle sensor? Or the balancing machine? Consistent with typical English grammar, it would appear “its” should refer back to immediately preceding element, “an angle sensor” however, replacing “its” with the angle sensor would result in “the angle sensor’s position on the balancing machine is first position, when the angle sensor is on the first position” which is redundant and confusing.

Similarly, claim 1 line 15 recites “a plane being formed by it and the rotating axis of the rotor” which is confusing since it is unclear what element “it” is referring to.

Also regarding claim 1, the line 24 limitation “the unbalance of the rotor” is unclear.  The claim already recites two instances of “the unbalance”, each after performing a (different) measurement step.  However, it appears this instance of “the unbalance” is not a measured unbalance but a calculated unbalance.  It cannot be the same unbalance as previously recited, therefore it should not be referred to in the same 

Also regarding claim 1, the clause “during the above mentioned two unbalance measurement, the unbalance amount of rotor has no change but the unbalance angle of rotor is changed by an angle relative to the angler reference point on the rotor, moreover, in above two measurements both the unbalance and angle of balancing machine itself have no change” in confusing because it is unclear whether this is an active method step being performed, a result of an unclaimed method step, or a natural result of the previously claimed method step. Though it is not entirely clear if this limitation represents functional language or not, Examiner notes that courts have ruled  that “a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)”.  Applicant is urged to clearly and concisely positively claim the method steps in terms of active language rather than desired/intended results.

Claims 2-7 inherit the deficiencies of base claim 1 and are therefore likewise rejected.

Regarding claim 3, the limitation “after acquiring the unbalance of the rotor, make correction to the unbalance of the rotor” is unclear.  Does “the unbalance” refer to 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 3, the method step of “make correction to the unbalance of the motor” is not described in the specification beyond merely a recitation of the same limitation (see ¶ [0048]).  It is not specified what type of correction is made or how Applicant is making it.  Is it a physical correction (adding/subtracting weights)?  Or a 

Regarding claim 4, the method step of acquiring the unbalance of the balancing machine is not described in the specification beyond stating that it can be done based on the prior calculations.  Applicant has not adequately disclosed how the prior determined rotor unbalance values are used to calculate the unbalance of the machine.

Claim 5 is rejected based on its dependence on claim 4.

Regarding claim 6, the step of making an electrical compensation to the unbalance of the balancing machine is not described in the specification beyond merely a recitation of the same limitation (see ¶ [0040]).  Applicant has not adequately described how this step is performed along with the step of acquiring the unbalance of the balance machine as claimed in claim 5 on which this claim depends.  It is not apparent if this is something that is done with circuitry, electronic equipment, processing equipment, etc.

Claim 7 is rejected for its dependence on claim 6.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 105738033; “Guo”, published 07/06/2016, note US 2019/0113413 of the same family being used for translation).

Regarding claim 1, Guo discloses a method to acquire unbalance of a rotor (¶ [0001]) , for decomposing the unbalance of rotor and unbalance of balancing machine itself (¶ [0009]), in which, when the balancing machine supports and drives the rotor, the balancing machine and the rotor being measured is in non-rigid connection (¶ [0040]), with the characteristics as reflected through, and composing of the following procedures: set angle reference point on rotor (¶ [0045]), an angle sensor is installed on the balancing machine (¶ [0046]), its position on the balancing machine is first position, when the angle sensor is on the first position, a plane being formed by it and rotating 

Regarding claim 2, Guo discloses in figure 1 when the angle sensor is on the first position plane, using the balancing machine to measure the unbalance of rotor, the measured unbalance is represented by two planes perpendicular to the rotating axis, that is, represented by first unbalance in measuring plane 1 and first unbalance in measuring plane 2 (¶ [0048]); 13when angle sensor is on the second position plane, using the balancing machine to measure the unbalance of the rotor, the measured unbalance is represented by second unbalance in the measuring plane 1 and second unbalance in the measuring plane 2 (¶ [0050]).
Regarding claim 3, Guo discloses after acquiring the unbalance of the rotor, make correction to the unbalance of the rotor, so that the unbalance of rotor is zero or less than a setup value (¶ [0052]).  

Regarding claim 4, Guo discloses the unbalance of the balancing machine is acquired (¶ [0051]). 
 
Regarding claim 5, Guo discloses the unbalance of the balancing machine is represented by two measuring planes (¶ [0051]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Guo et al. (US 2016/0349137; “Guo ‘137”).

Regarding claim 6, Guo discloses all the limitations of claim 5 on which this claim depends.
Guo is silent to making an electrical compensation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the purpose of zeroing the balance of the machine to improve the accuracy (¶¶ [0019]-[0020]).

  Allowable Subject Matter
There is no prior art rejection for claim 7, however Examiner cannot comment on its allowability until all the issues under 112(a) and 112(b) have been resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863